Pannell, Judge.
Upon submission of the case to the trial judge without the intervention of a jury, the evidence, though conflicting, was sufficient to authorize the judgment against the defendant for the amount sued for. The fact that the evidence would also have authorized a judgment in favor of the defendant does not require a ruling that the judgment in favor of the plaintiff was not authorized. The trial judge did not err in overruling defendant’s motion for new trial containing the usual general grounds and two special grounds, which were mere elaborations of the general grounds.

Judgment affirmed.


Felton, C. J., and Frankum, J., concur.

*276Decided September 21, 1964.
Sam G. Dettelbaeh, for plaintiff in error.
Smith, Spears & Spears, Virgil H. Smith, contra.